EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of February 10, 2021.

Claim 12 has been cancelled and claims 24-32 added.

Applicant’s amendments to claims 1, 5, 7, 9, 10, 11, and 21-23 overcome the previously presented objections thereto.

Applicant’s amendments to claims 1, 5, 6, 7, 9-11, 13, 14, 16, 18, and 19 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the 35 USC 102(a)(2) rejection of claims 1 and 20 as being anticipated by Espe et al. (US 2018/0179886).

Applicant’s arguments regarding the 35 USC 103 rejections of claims 1 and 21-23 and the combination of Vinegar et al. (US 203/0042026) and Deville et al. (US 2013/0120093) are considered persuasive; said rejections and the combination of references have been withdrawn.

Claims 1-11 and 13-32 are considered allowable.  New claims 24-27 depend from one of claims 1 and 21-23, new claim 28 is allowable for the same reasons as those for claims 1 and 21-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 21-23:  The prior art of record fails to disclose or suggest a downhole power delivery system that delivers power to a powered downhole device located below a downhole sealing plug using a downhole power supply apparatus located above the plug, the power supply apparatus including at least one battery, a power transfer arrangement, and a power pick up arrangement as recited in the claimed combination and method.

Regarding claims 2-11, 13-19, and 24-27:  These claims are considered allowable due to their dependence on one of the above claims.

Regarding claim 20:  Claim 20 is considered allowable due to its incorporation of claim 1. 

Regarding claim 28:  The prior art of record fails to disclose or suggest a downhole power delivery system that delivers power to a powered downhole device located below a downhole sealing plug using a downhole power supply apparatus located above the plug, the power supply apparatus including at least one battery and the power delivery system including a surface power supply for applying an electrical current to metallic pipe in the borehole and a control means for controlling when the downhole device uses power from the surface power supply and when the downhole device uses power from the downhole power supply apparatus as recited in the claimed combination.

Regarding claim 29:  The prior art of record fails to disclose or suggest a downhole power delivery system that includes a power supply apparatus, a below plug apparatus and a control means, wherein the below plug apparatus is arranged under control of the control means to operate using the local battery whilst this has charge and switch to use power from the power supply apparatus when the local battery does not have charge as recited in the claimed combination.

Regarding claim 30:  The  prior art of record fails to disclose or suggest a downhole power delivery system that includes a power supply apparatus, a below plug apparatus and a control means, wherein the control means is arranged to cause the below plug apparatus to use power from the local battery for a predetermined period after a start time and arranged to cause the below plug apparatus to use power from the power supply apparatus after said predetermined period as recited in the claimed combination.

Regarding claim 31:  The prior art of record fails to disclose or suggest a downhole power delivery system that includes a power supply apparatus, a below plug apparatus and a control means, wherein the control means is arranged for controlling when the below plug apparatus uses power from the surface power supply, when the below plug apparatus uses power from the local battery, and when the below plug apparatus uses power from the downhole power supply apparatus as recited in the claimed combination.

Regarding claim 32:  The prior art of record fails to disclose or suggest a downhole power delivery system that includes a power supply apparatus, a below plug apparatus and a control means and is located in a downhole metallic pipe, wherein there is an axial spacing between two lengths of the downhole metallic pipe in the region of the plug such that there is an uncased length of borehole in which the material of the plug seals against the formation in which the borehole is drilled, and a break is provided in the downhole metallic pipe on at least one side of the axial spacing so forming a metallic pipe section which is not galvanically connected to the remainder of the downhole metallic pipe on the respective side of the axial spacing and a respective one of the power transfer arrangement and power pick up arrangement comprises said metallic pipe section as an electrode for applying signals to the formation and/or picking up electrical signals from the formation as recited in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/18/2021